UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT




                            No. 97-7553



RUSSELL THOMAS PALMER, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES MARSHAL; UNITED STATES DISTRICT
COURT,

                                          Respondents - Appellees.




                            No. 97-7843



RUSSELL THOMAS PALMER, JR.,
                                           Petitioner - Appellant,
          versus


UNITED STATES MARSHAL; UNITED STATES DISTRICT
COURT,

                                          Respondents - Appellees.
                          No. 97-7844



RUSSELL THOMAS PALMER, JR.,

                                         Petitioner - Appellant,

          versus


UNITED STATES MARSHAL; UNITED STATES DISTRICT
COURT,

                                        Respondents - Appellees.




                          No. 97-7845



RUSSELL THOMAS PALMER, JR.,

                                         Petitioner - Appellant,

          versus


UNITED STATES MARSHAL; UNITED STATES DISTRICT
COURT,

                                        Respondents - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-711-R)




                                2
Submitted:    March 12, 1998             Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Thomas Palmer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and denying several other

post-judgment motions. We have reviewed the record and the district

court's orders and opinion and find no reversible error. According-
ly, we affirm on the reasoning of the district court. Palmer v.
United States Marshal CA-97-711-R (W.D. Va. Oct. 23, 1997). We deny

Appellant's motion for bail pending appeal and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process. Appellant's motion for reconsideration

of this court's order deferring action on the motion for bail is

now moot and is denied as such.



                                                          AFFIRMED




                                  3